MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	    2018	ME	36	
Docket:	      Cum-17-447	
Submitted	
  On	Briefs:	 February	26,	2018	
Decided:	     March	15,	2018	
	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                               IN	RE	CHILD	OF	NURADIN	A.	
	
	
PER	CURIAM	

        [¶1]		The	father	of	a	child	appeals	from	a	judgment	of	the	District	Court	

(Portland,	 Eggert,	 J.)	 terminating	 his	 parental	 rights	 to	 the	 child	 pursuant	 to	

22	M.R.S.	§	4055(1)(A)(1)(a)	and	(B)(2)(a),	(b)(i),	(ii),	(iv)	(2017).1		The	father	

challenges	 the	 sufficiency	 of	 the	 evidence	 to	 support	 the	 judgment	 and	 the	

court’s	 discretionary	 determination	 that	 termination	 is	 in	 the	 child’s	 best	

interest.		Because	the	evidence	supports	the	court’s	findings	and	discretionary	

determination,	we	affirm	the	judgment.	

	       [¶2]		Based	on	competent	evidence	in	the	record,	the	court	found,	by	clear	

and	convincing	evidence,	that	(1)	the	father	was	unwilling	or	unable	to	protect	

the	child	from	jeopardy	and	these	circumstances	are	unlikely	to	change	within	

a	 time	 reasonably	 calculated	 to	 meet	 the	 child’s	 needs,	 (2)	 the	 father	 was	


    1		The	mother’s	parental	rights	were	terminated	in	September	2017.		The	mother	did	not	appeal	

that	decision.			
2	

unwilling	or	unable	to	take	responsibility	for	the	child	within	a	time	which	is	

reasonably	calculated	to	meet	the	child’s	needs,	(3)	the	father	failed	to	make	a	

good	faith	effort	to	rehabilitate	and	reunify	with	the	child,	and	(4)	termination	

of	the	father’s	parental	rights	is	in	the	best	interest	of	the	child.		See	22	M.R.S.	

§	4055(1)(B)(2);	In	re	Caleb	M.,	2017	ME	66,	¶	27,	159	A.3d	345.		We	review	the	

factual	 findings	 supporting	 the	 determination	 of	 parental	 unfitness	 for	 clear	

error.		See	In	re	Logan	M.,	2017	ME	23,	¶	3,	155	A.3d	430.		The	court	based	these	

determinations	on	the	following	findings	of	fact.	

	     [¶3]		When	the	father’s	identity	was	established,	the	father	

      was	 homeless	 and	 was	 living	 a	 lifestyle	 in	 which	 he	 had	 little	
      responsibility	and	mainly	consisted	of	moving	around	and	partying	
      involving	use	of	drugs	and	alcohol.		When	he	worked	it	was	through	
      [a	program]	doing	temporary	assignments.	.	.	.		[When	the	Jeopardy	
      Order	 was	 entered	 in	 November	 2016,]	 he	 had	 not	 yet	 become	
      involved	in	[the	child’s]	life	and	had	not	visited	with	him,	but	had	
      dropped	off	some	clothes	for	[the	child]	with	[the	Department	of	
      Health	and	Human	Services].			
      	
      	       .	.	.	.	
      	
      	       At	the	time	of	the	[termination]	hearing	[the	father]	had	not	
      made	 significant	 progress	 in	 fulfilling	 the	 requirements	 of	 the	
      Jeopardy	Order	or	the	rehabilitation	and	reunification	plan.		He	has	
      visited	 [the	 child]	 from	 time	 to	 time	 but	 has	 not	 been	 regularly	
      doing	 so	 and	 has	 not	 had	 a	 visit	 since	 August	 7,	 2017.	 	 His	 visits	
      have	been	suspended	by	 [the	service	 provider]	for	 missing	three	
      visits	and	he	has	not	taken	the	steps	necessary	to	reestablish	those	
      visits.	 	 During	 the	 visits	 he	 has	 participated	 in	 he	 had	 been	
                                                                                          3	

    developing	a	bond	with	his	son	and	had	learned	some	basic	skills	
    for	caring	for	him	in	a	visitation	setting.	.	.	.	
    	
    	      [The	 father]	 completed	 a	 substance	 abuse	 evaluation	 at	 [a	
    service	 provider].	 .	 .	 .	 	 He	 was	 diagnosed	 with	 both	 alcohol	 use	
    disorder	 and	 cannabis	 use	 disorder.	 .	 .	 .	 	 [The	 father]	 declined	 to	
    take	 part	in	any	treatment	with	the	 excuse	that	he	was	too	busy.		
    [The	father]	explains	his	refusal	by	stating	that	he	will	deal	with	the	
    issue	 by	 himself	 and	 that	 he	 would	 not	 do	 group	 sessions	 with	
    other	drug	addicts.	.	.	.	
    	
    	      [The	 father]	 has	 not	.	.	.	engaged	 in	 any	 [mental	 health]	
    treatment.	 	 The	 reason	 for	 the	 requirement	 was	 some	 explosive	
    behavior	on	his	part,	with	assaultive	behavior	toward	the	mother.		
    Since	 the	 Jeopardy	 Order	 was	 entered	 [the	 father]	 has	 been	
    involved	in	a	fight	.	.	.	in	which	he	broke	his	hand	after	attacking	a	
    man	who	was	showing	a	picture	of	[the	child]	in	a	bar	where	he	was	
    having	 a	 couple	 of	 beers.	 .	 .	 .	 	 [The	 father]	 has	 also	 acted	 in	 an	
    explosive	 fashion	 at	 the	 time	 of	 [the	 child’s]	 first	 birthday	 when	
    DHHS	granted	his	request	for	additional	time	with	[the	child],	but	
    not	 the	 full	 amount	 of	 his	 request.	 	 His	response	 was	 to	 get	 very	
    angry	and	then	to	not	even	see	his	son	on	that	birthday.	.	.	.		
	
    	      [The	father]	has	made	some	progress	toward	getting	housing	
    assistance,	but	when	this	will	actually	come	to	fruition	is	not	known	
    with	 certainty,	 perhaps	 in	 a	 month	 or	 so.	 	 In	 the	 meantime	 he	
    continues	 to	 live	 in	 an	 apartment	 which	 is	 not	 considered	
    habitable.	 	 He	 has	 also	 done	 no	 parenting	 education	 and	 is	 not	
    enrolled	in	any	program	to	provide	that	education.			
    	
    	      .	.	.	In	 the	 year	 that	 [the	 father]	 has	 known	 that	 he	 is	 [the	
    child’s]	 parent	 he	 has	 taken	 some	 small	 steps	 toward	
    rehabilitation,	 but	 he	 is	 still	 woefully	 short	 of	 success.		 He	 is	 still	
    without	 a	 stable	 home,	 drinks	 and	 smokes	 marijuana	 when	 it	 is	
    inappropriate,	 has	 not	 dealt	 with	 his	 explosiveness,	 and	 has	 not	
    enrolled	in	any	parenting	programs.		In	short,	he	is	still	not	capable	
    of	taking	on	the	responsibility	of	being	a	single	parent	who	has	to	
    provide	for	a	child	every	day,	all	day.			
4	

         	
         [¶4]		These	findings	are	sufficient	to	support	the	court’s	conclusion	that	

the	 father	 is	 unable	 to	 protect	 the	 child	 from	 jeopardy,	 is	 unable	 to	 take	

responsibility	 for	 the	 child	 within	 a	 time	 reasonably	 calculated	 to	 meet	 the	

child’s	needs,	and	did	not	make	a	good	faith	effort	to	rehabilitate	and	reunify	

with	the	child.		See	22	M.R.S.	§	4055(1)(B)(2)(b)(i),	(ii),	(iv).		The	court	did	not	

abuse	 its	 discretion	 by	 concluding	 that	 termination	 of	 the	 father’s	 parental	

rights	is	in	the	best	interest	of	the	child.		See	In	re	Logan	M.,	2017	ME	23,	¶	5,	

155	A.3d	430.		As	the	court	found,	the	child’s	“father	is	not	now	capable	of	caring	

for	 [the	 child]	 on	 a	 full	 time	 basis,	 and	 there	 is	 no	 indication	 that	 he	 will	 be	

available	to	do	so	in	the	 near	future.		[The	child]	 needs	to	have	 a	permanent	

placement	at	this	time.”			

         The	entry	is:	

                            Judgment	affirmed.	
	
	      	     	      	    	     	
	
Cory	R.	McKenna,	Esq.,	Fairfield	&	Associates,	P.A.,	Portland,	for	appellant	father	
	
Janet	T.	Mills,	Attorney	General	and	Hunter	C.	Umphrey,	Asst.	Atty.	Gen.,	Office	
of	the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Portland	District	Court	docket	number	PC-2016-60	
FOR	CLERK	REFERENCE	ONLY